Citation Nr: 0416554	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected pes 
planus.

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  

Procedural history

The veteran served on active duty from March 1971 to March 
1973. 

The veteran was granted service connection for bilateral pes 
planus in a March 1979 rating decision; a 10 percent 
disability rating was assigned.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for a bilateral hip 
disorder on a secondary basis.  He specifically pointed to 
his pes planus as the cause of the disorder.  The RO denied 
the claim on the merits in a September 2001 rating decision.  
Also in the September 2001 rating decision, the RO denied the 
veteran's claim of entitlement to an increase in the 
disability rating assigned his pes planus.  The veteran 
disagreed with the September 2001 rating decision as to all 
issues and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 2002.  The veteran testified at a 
personal hearing before a RO hearing officer in November 
2002.

Subsequently, in a June 2003 rating decision, the disability 
rating assigned the veteran's pes planus was increased to 30 
percent.  The veteran continued to express his disagreement 
with that rating.
  
The issue of entitlement to an increased disability rating 
for pes planus will be addressed in the remand portion of 
this decision.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

A preponderance of the competent medical evidence is against 
the proposition that the veteran's claimed bilateral hip 
disorder is related to his service-connected pes planus.


CONCLUSION OF LAW

A bilateral hip disorder is not proximately due to nor is it 
a result of the veteran's service-connected pes planus.  
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected pes 
planus.

The Board notes initially that, although the veteran raised 
the issue of entitlement to service connection for a 
bilateral hip disorder on a direct basis in an August 2000 
claim which was denied by the RO, the claim presently on 
appeal has consistently been described by the veteran as a 
secondary claim, based on the veteran's service connected pes 
planus.  The veteran's July 2001 claim, the November 2001 
notice of disagreement and the July 2002 VA Form 9 all assert 
entitlement to service connection on a secondary basis.  The 
medical evidence and the veteran's hearing testimony 
consistently describe the onset of hip symptoms in the 
1980's, well after the veteran left service.  Moreover, the 
present claim has consistently been adjudicated by the RO on 
the basis of secondary service connection.  Therefore, the 
Board's discussion will focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  

Because the medical evidence and theory of causation are the 
same with respect to the right and left hip disorders, the 
Board will address them in a common discussion below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].
 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision, by the June 2002 statement of 
the case (SOC), and by the June 2003 supplemental statement 
of the case (SSOC) of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in July 
2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained the kind of evidence that would support his 
claim, including military records, VA records, private 
medical records and Social Security disability records.  The 
letter further explained that VA would make reasonable 
efforts to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records, information such as 
dates and places of treatment and signed release forms.

More recently, in August 2003, the RO again reminded the 
veteran to identify any medical records pertinent to his 
claims so that the RO could assist him in obtain them.  In 
March 2004, the veteran was notified that the RO had not yet 
received records from Dr. R.L. and that he should contact him 
and request that those records be sent.  

The Board finds that the July 2001 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the July 2001 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2001, prior to the 
expiration of the one-year period following the July 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Dr. D.K.S. 
and Dr. W.A. in July 1996.  The RO requested records from 
both physicians in September 1996.  Dr. D.K.S submitted 
records in September 1996; however, no response was received 
from Dr. W.A.  In July 2001, the veteran identified treatment 
from Dr. R.L and Dr. Y.J. and he submitted a statement from 
Dr. R.L.  The RO requested records from both physicians in 
September 2001.  Records from Dr. R.L were submitted in July 
2002.  No response was received from Dr. Y.J.  The Board 
finds that VA has made reasonable efforts to assist the 
veteran in obtaining all evidence identified by him.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  

The Board notes that, in the November 2002 hearing, the 
veteran stated that he had received chiropractic treatment 
from Priority One Medical and that he wasn't sure whether 
these records would be relevant to his hip claim.  The 
Hearing Officer asked the veteran to consider further whether 
he thought the records would be relevant, and to notify the 
RO if he wanted to obtain them.  It does not appear that the 
veteran ever directly responded with respect to these records 
and no records were ever received from Priority One Medical.  
Moreover, in June 2003, the veteran submitted a VA Form 21-
4138 stating that the RO had obtained all evidence in 
connection with the appeal.  Based on the veteran's June 2003 
response, it does not appear that the records from Priority 
One Medical are relevant to the veteran's claim.  
Accordingly, the VCAA does not require additional efforts to 
assist the veteran in obtaining them.  See 38 C.F.R. § 3.159 
(c)(1) (2003) [VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency]. 

The veteran specifically contended in his July 2002 
substantive appeal that his September 2001 VA examination was 
inadequate.  He stated that no x-rays were taken and that the 
examination overall wasn't as complete as it could be.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board finds that the September 2001 VA examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  While no x-ray of the 
veteran's hips was taken, the examiner reviewed and discussed 
a previous x-ray of the hips.  There is no suggestion in the 
record that additional X-rays would shed any light on the 
etiology of the veteran's bilateral arthritis of the hips.  

The Board is satisfied that the examiner adequately analyzed 
the available data in reaching his conclusion.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  That the examiner's findings do not 
support the veteran's complaints is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination or when and whether a new x-ray is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
information which could support a claim].   

The Board notes that, although the veteran's service 
connected pes planus is being remanded for a new examination, 
as discussed in the Remand section below, this is for reasons 
which specifically relate to increased rating claims, such as 
the application of 38 C.F.R. §§ 4.40 and 4.45.  With respect 
to the issue here under consideration, service connection for 
the claimed bilateral hip disorder, the Board believes that 
the evidence now of record is sufficient to render an 
informed decision on the claim.  As will be discussed in more 
detail below, the record contains ample evidence with respect 
to all of the elements necessary to decide the service 
connection claim.  An additional examination is not necessary 
for the Board to reach a decision on this issue.  See 
38 C.F.R. § 3.159(c)(4) (2003); see also Charles v. Principi, 
16 Vet. App. 370 (2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing.  He requested a local RO 
hearing in July 2002 and was afforded a personal hearing 
before a RO hearing officer in November 2002, the transcript 
of which is of record.  The veteran's representative has also 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.  

Pertinent Law and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As noted immediately above, with respect to the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability.  See Wallin, 11 Vet. App. at 512.

In July 1997 and in September 2001, the veteran was diagnosed 
with osteoarthritis of both hips.  The veteran has been 
service connected for bilateral pes planus.  The evidence 
thus demonstrates that the veteran currently has a bilateral 
hip disability (osteoarthritis) and a service-connected 
disability (bilateral pes planus).  Wallin elements (1) and 
(2) are met.  The question which must be answered by the 
Board involves element (3), whether the veteran's bilateral 
hip disability is proximately due to, or the result of, his 
service-connected pes planus.  

There is a nexus opinion of record that indicates that the 
veteran's bilateral hip disability is related to his service-
connected pes planus.  In a July 2001 letter, Dr. R.L., a 
podiatrist, stated that due to "arch problems" in the foot 
the veteran had abnormal rotation of the hips which was 
aggravating his hip condition.

The evidence against the claim consists of two VA examination 
reports.  The first examination was conducted in July 1997.  
The examiner, a medical doctor, stated that it was his 
impression that there was no correlation between the 
veteran's osteoarthritis of the hips and his flat feet.  The 
examiner reasoned that flat feet have not been shown to be a 
problem in most people in our population and he therefore did 
not think that these two problems were in any way related.  
The examiner stated that pes planus is a problem that 
sometimes causes some aching pain in the knees or the hips.  
However x-rays showed some mild arthritic changes in the hip, 
and such arthritic changes were not likely to be caused by 
flat feet.  The examiner concluded that the veteran's hip 
condition was not related to his foot condition.  

The veteran was again examined in September 2001.  The 
examiner, a medical doctor, stated that the veteran did not 
have any knee or hip pain until the late 1980s or early 
1990s, when he initially noticed some mild knee pain.  On 
further evaluation, it actually turned out that his knee pain 
was coming from the hip arthritis.  The examiner's assessment 
was that the veteran had bilateral flexible flat feet and 
also had bilateral hip osteoarthritis.  In the examiner's 
opinion, these were two completely separate entities.  The 
examiner specifically opined that the flat feet did not cause 
his hip arthritis; at least the examiner knew of no 
association in the medical literature of flat feet causing 
degenerative joint disease of the hips.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge 
and skill in analyzing the data, and the medical 
conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .

Guerrieri, 4 Vet. App. at 470-71.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

After weighing the evidence, the Board has concluded that the 
preponderance of the evidence is against the proposition that 
the veteran's bilateral hip disorder is related to his pes 
planus.  The Board bases this conclusion on the two negative 
nexus opinions.  The Board has placed great weight on the 
thoroughness of the examinations accompanying both the July 
1997 and the September 2001 opinions, which included clinical 
findings with respect to the hips and a review of the 
veteran's medical history and his current complaints.  The 
Board believes that the two VA opinions, each of which was 
authored by a M.D., which concluded that the veteran's hip 
disorder was not related to his pes planus, outweigh the 
minimally explained opinion by Dr. R.L., a podiatrist.  

Dr. R.L. is of course not a physician.  This does not mean 
that his opinion my not be considered.  See Goss v. Brown, 9 
Vet. App. 109 (1996) [to qualify as an expert, a person need 
not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  However, the 
Board places greater weight on the opinion of the two VA 
physicians, who have had more rigorous education and 
training.  As noted above, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing 
the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).   Moreover, as a podiatrist Dr. R.L. is not 
specially qualified to discuss diseases of the hips.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

In any event, the Board additionally bases its decision to 
attach lesser weight to the opinion of R.L.H. on the 
particular characteristics of the opinion rendered.  Dr. 
R.L.'s statement was that due to "arch problems" in the 
foot the veteran has abnormal rotation of the hips which was 
aggravating his hip condition.  That statement was not 
supported by any clinical findings or a review and discussion 
of the veteran's medical history, which does not other wise 
demonstrate "abnormal rotation of the hips".  Specifically, 
there is no evidence of a history of abnormal gait, caused by 
the pes planus or otherwise.  A January 1979 VA examination 
report indicated that ranges of motion of the feet and ankles 
were normal; an April 1997 VA examination reported normal 
posture and gait.

Further, while Dr. R.L. stated his opinion that the veteran's 
pes planus aggravated his hip condition, he did not state 
what he believed to be the actual diagnosis related to the 
hips.  The records submitted by Dr. R.L. include a podiatric 
examination; however, that report does not include a 
discussion or evaluation of the veteran's hip complaints.  It 
is therefore unclear how Dr. R.L. could arrive at an informed 
opinion with respect to the etiology of the veteran's 
bilateral hip disorder.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995) [a medical opinion is inadequate when it is 
unsupported by clinical evidence].

In contrast to the opinion of Dr. R.L., the July 1997 and 
September 2001 VA examinations were well reasoned and well 
supported by clinical findings and a discussion of those 
findings in light of the veteran's medical history.  The 
Board therefore finds the July 1997 and September 2001 
opinions more probative than the opinion of Dr. R.L.  

The Board has also considered the January and May 1996 
reports of Dr. D.K.S.  In January 1996, Dr. D.K.S. evaluated 
the veteran's complaints of right hip pain.  X-rays were said 
to show early degenerative arthritis in the hip with a 
shallow acetabulum [the large cup-shaped cavity on the 
lateral surface of the os coxae in which the head of the 
femur articulates, see Dorland's Illustrated Medical 
Dictionary 11 (28th ed. 1994)].  Dr. D.K.S. suggested the use 
of a heel lift to correct a mild hip dysplasia.  In May 1996, 
the veteran returned for a follow-up and reported some 
improvement in symptoms with the heel lift.  Dr. D.K.S. 
stated that, although there was some questionable mild 
dysplasia on the x-ray, there were no other reasons for the 
arthritis.  He attributed the improvement noted from the heel 
lift to the additional femoral head coverage it gave him.  

The Board has reviewed this evidence, but finds that it does 
not support the veteran's attribution of his hip symptoms to 
pes planus.  Dr. D.K.S. never mentioned pes planus or any 
other foot disability as a possible cause of the hip 
symptoms.  The only possible cause for the hip arthritis 
discussed by Dr. D.K.S. was a mild hip dysplasia noted on x-
ray.  While Dr. D.K.S.'s findings are not entirely 
conclusive, they do not support the veteran's contentions 
with respect to etiology of his bilateral hip arthritis.

The Board has considered the veteran's own statements in 
support of his claim.  The Board has no reason to doubt the 
veteran's veracity or his sincerity.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The Board additionally observes that there is absolutely no 
evidence that the service-connected bilateral pes planus 
caused the veteran's osteoarthritis of the hips.  As 
discussed above, Dr. R.L. has opined that the pes planus 
aggravated the osteoarthritis.  For reasons stated above, the 
Board has discounted that opinion.  Although the September 
2001 VA examiner addressed only the matter of causation, not 
aggravation, the July 1997 VA examiner found no relationship 
whatsoever between the service-connected pes planus and the 
arthritis of the veteran's hips.  
This opinion satisfied the requirement found in Charles v. 
Principi, 16 Vet. App. 370 (2002); [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

In short, for reasons expressed above, the Board concludes 
that the third Wallin element, medical nexus is not met.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence of 
record is against a grant of service connection for a 
bilateral hip disorder, claimed as  secondary to the 
veteran's service-connected bilateral pes planus.  The appeal 
is accordingly denied as to this issue.


ORDER

Service connection for bilateral hip disorder is denied.




REMAND

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.

As noted above, the veteran specifically contended in his 
July 2002 substantive appeal that his September 2001 VA 
examination was inadequate.  He has also stated that his foot 
condition had worsened.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a 
four-year period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The Court found that before the 
claim could be fairly adjudicated, a medical examination to 
determine the current level of disability was required.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
[where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As the veteran indicated that his 
service connected condition has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on the claim.  

Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following actions:

1.  VBA should contact the veteran and 
request that he identify any recent 
medical treatment for his pes planus.  
VBA should obtain any records identified 
by the veteran and associate them with 
the veteran's claims folder, or advise 
the veteran to obtain such records 
himself, as appropriate.

2.  When the action above has been 
completed, VBA should then schedule the 
veteran for examination of his service-
connected bilateral pes planus to 
determine the current severity and 
manifestations of the disorder.  
The examiner should review the veteran's 
claim file in conjunction with the 
examination.  The extent of disability 
resulting from the bilateral pes planus 
should be described by the examiner.  The 
examiner is asked to differentiate, to 
the extent possible, the symptoms 
associated with the service connected 
bilateral pes planus and those associated 
with non service-connected hallux valgus 
and arthritis.  The examiner is also 
asked to specifically address the DeLuca 
factors, i.e., pain, weakness, 
fatigability and incoordination that are 
associated with motion.  The report of 
the examination should be associated with 
the veteran's VA claims folder.
 
3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

